RS testified that, while Cooper rode behind him as a
                 passenger on a jet ski, Cooper reached through the straps of RS's life vest
                 to hold on for support and rubbed RS's sides and that RS then felt
                 Cooper's erect penis pressing into his back. In contrast, RS's mother
                 testified that Cooper had held onto her life vest only very lightly when he
                 rode behind her as a passenger earlier and that the jet ski was big enough
                 that Cooper's chest was not touching her back when riding with her. RS's
                 further testimony provides additional context that supports finding this
                 sexual contact to be intentional. RS testified that, after feeling the
                 erection pressing into his back, Cooper asked, "is this okay?" and grabbed
                 RS's genitals. Additionally, RS testified that Cooper asked that they turn
                 around to ride out farther when RS changed direction to return the jet ski
                 to shore.
                             The jury could reasonably infer from the evidence presented
                 that Cooper intentionally rubbed his erect clothed penis against RS's lower
                 back. See NRS 201.210; Young v. State, 109 Nev. 205, 215, 849 P.2d 336,
                 343 (1993) (concluding that a conviction under NRS 201.210 requires that
                 the sexual conduct be intentional); cf. Rose v. State, 123 Nev. 194, 203, 163
                 P.3d 408, 414 (2007) (noting that victim testimony alone may suffice to
                 uphold a conviction in sexual assault cases). It is for the jury to determine
                 the weight and credibility to give witness testimony, and the jury's verdict
                 will not be disturbed on appeal where, as here, substantial evidence
                 supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                 (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1)4,A    e
                                 Having considered Cooper's contention and concluded that it is
                    without merit, we
                                 ORDER the judgment of conviction AFFIRMED. 2




                                            Hardesty



                    Douglas                                    Cherry


                    cc:   Hon. Jerome T. Tao, District Judge
                          Kirk T. Kennedy
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          2 Tothe extent that Cooper suggests that the district court's use of
                    inappropriate language during a bench conference constituted error, he
                    did not object below and has not demonstrated that relief is warranted.

SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A cilet),